Opinion issued January 12, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00927-CV
NO. 01-04-00928-CV
____________

RANDALL L. REDD AND VICKI REDD, Appellants

V.

CITY OF LA MARQUE, Appellee




On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause Nos. 01CV0164; 01CV0165




MEMORANDUM OPINION
          Appellants have filed an unopposed motion to dismiss their appeals.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. 
Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.